                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON


    DENISE L. LUCIANO,                           )   CASE NO.1:19-CV-00172
                                                 )
                                                 )
               Plaintiff,
                                                 )   MAGISTRATE JUDGE
                                                 )   WILLIAM H. BAUGHMAN, JR.
         v.
                                                 )
                                                 )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                 )   ORDER
    SECURITY,
                                                 )
                                                 )
               Defendant.


                                       Introduction

        Before me by referral1 is an action by Denise L. Luciano under 42 U.S.C. § § 402(g),

1383 (c)(3) seeking judicial review of 2018 decision by the Commissioner of Social

Security that denied Luciano’s applications for disability insurance benefits and

supplemental security income.2 The Commissioner has answered3 and filed a transcript of

the administrative proceedings.4 Pursuant to my initial orders,5 the parties have briefed




1
  ECF No. 12. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 9.
4
  ECF No. 10.
5
  ECF Nos. 6, 11.
                                             1
their positions,6 have met and conferred with a view towards resolution of the matters in

dispute7 and have then participated in a telephonic oral argument.8

      For the reasons that follow, the decision of the Commissioner will be reversed and

the matter remanded for further proceedings.

                                          Facts

      The relevant facts in this single issue case9 are simply stated. Luciano, who was 45

years old at the time of the hearing,10 was found to have degenerative disc disease, a

fracture of the upper extremity, PTSD anxiety and depression as severe impairments.11 The

ALJ determined that she has an RFC for medium work with additional limitations.12 To

that point, the RFC specifically noted that Luciano could frequently operate hand controls

with her right (dominant) hand and handle and finger frequently with that hand.13

      The VE concluded that there were a sufficient number of jobs – such as laundry

laborer, assembler of metal furniture and general laborer – that Luciano could perform and

so she was found not disabled.14




6
  ECF Nos. 13 (Luciano), 16 (Commissioner), 18 (Luciano reply).
7
  ECF No. 17.
8
  ECF No. 20.
9
  Additional claims here concerning alleged error in treating mental limitations were
waived prior to the telephonic oral argument. See, ECF No. 20.
10
   Tr. at 147.
11
   Id. at 140.
12
   Id. at 142.
13
   Id.
14
   Id. at 147-48.
                                            2
                                         Analysis

       At issue here is how an automobile accident on July 29, 2017 still affects Luciano’s

right hand and forearm and whether the ALJ correctly found that she could use that hand

as is described in the RFC.15 I will address that issue under the well-known rubric for

substantial evidence.

       Luciano testified at the hearing that she cannot do anything with the fingers of that

hand.16 The ALJ, in his opinion, cites to 2017 progress notes after Luciano had surgery on

this hand that show her wounds were healed and that - although she had “stiffness and

weakness” in her hand – she “showing steady progress.”17 He also noted that she told her

primary care physician in April 2018 that her finger was “better.”18

       Luciano now contends that while the wounds from the accident had healed by April

2018, she nonetheless remains unable to fully open her hand, to write, type, hold a cup or

clean a table with her right hand.19 She argues that the reason she ended occupational

therapy was because it could do nothing more to improve her condition.20 She argues that

the limitations in her right hand, plus her diabetes and degenerative spine condition, means

that she can lift or carry no more than five pounds, not 50 pounds as the RFC sets out.21


15
   ECF No. 18 at 2-3.
16
   Id. at 142.
17
   Id. at 143.
18
   Id. at 144.
19
   See, ECF No. 18 at 3.
20
   Id.
21
   Id. The RFC actually states that she can lift or carry 50 pounds occasionally and 25
pounds frequently. Tr. at 142.
                                             3
       There are physical functional capacity opinions in the record from two state agency

reviewers who gave those opinions prior to the July 2017 accident that resulted in the right

hand injury. The ALJ acknowledged this difficulty and accordingly gave these opinions

“partial weight” and then added “additional limitations as a result of the accident.”22 A

functional capacity assessment by a social worker from February 2017 – also prior to the

accident – also received partial weight, but the ALJ pointed noted that any opinion as to

physical limitations is not in the area of expertise of a mental health professional.23

       There is an additional functional capacity opinion that was given barely two weeks

after the July 2017 accident. Kelly Kaufman, CNP, had been seeing Luciano every month

since October 2014 and although her report mentions the fact that Luciano had “recent

surgery s/p MVA,”24 the report itself is an opinion as to the presence and extent of mental

limitations.25

       The clinical findings as to Luciano’s ability to use her hand for lifting, fingering and

handling are post-operative follow-up notes cited by the ALJ that are general in nature.

They show that Luciano on October 4, 2017 showed “an increase in digit range of motion”

and, two weeks later, “was showing steady progress but still had some stiffness and

weakness in her hand.”26 The clinical notes further state that Luciano “had a flexion




22
   Id. at 145.
23
   Id.
24
   Id. at 1254.
25
   Id. at 1254-58.
26
   Id. at 143.
                                              4
contraction at the DIP joint of the longer finger27 and a mild flexion contraction at the DIP

joint of the index finger.”28 A note from April 2018 states that Luciano “told her primary

care physician that her finger was better ….”29

       The issue is that, despite the clinical notes as to what Luciano’s injuries are, “there

is no medical [opinion] evidence about how [plaintiff’s] impairments affect her ability to

function now.”30 As I stated in Kizys v. Commissioner of Social Security,31 an “ALJ retains

discretion to impose work-related limitations without a proper [medical] source opinion

where the medical evidence shows relatively little physical impairment, and an ALJ can

render a commonsense judgment about functional capacity.”32

       Here, the specific clinical findings are that Luciano has limitations in two fingers of

her hand. The rest of the clinical notes are general – “some” stiffness and weakness, an

“increase” in range of digit motion and a self-report that the finger was “better.” There is

no medical opinion as to what Luciano could actually do with these limitations in her right

(dominant) hand. Yet the ALJ made specific RFC findings that Luciano could lift/carry 50

pounds occasionally and 25 pounds frequently, can handle and finger frequently with the

injured hand and can operate hand controls with that hand.



27
   Essentially the first knuckle.
28
   Id.
29
   Id. at 144.
30
   Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000).
31
   2011 WL 5024866 (N.D. Ohio Oct. 21, 2011).
32
   Id. at * 2; see also Branscum v. Berryhill, 2019 WL 475013 (E.D. Ky. Feb. 6, 2019)
(collecting cases within the Sixth Circuit for the principle that generally medical opinions
should support the RFC, not just raw clinical data).
                                              5
         I find that none of these findings in the RFC concerning the functional capacity of

Luciano’s right hand are purely a “commonsense” interpretation of the clinical data.

Indeed, case law suggests that claimants who have lost the use of two fingers on a hand are

more likely to be characterized as capable of no more than light work (i.e., lifting or

carrying no more than 20 pounds occasionally and 10 pounds frequently) than to be found

capable of medium work, as here.33

                                         Conclusion

         Accordingly, I find that the decision of the Commissioner here is not supported by

substantial evidence and is therefore reversed. The matter is remanded for further

proceedings consistent with this opinion.

         IT IS SO ORDERED.

Dated: January 30, 2020                                  s/William H. Baughman Jr.
                                                         United States Magistrate Judge




33
     See, Johnson v. Bowen, 648 F.Supp. 443, 448 (N.D. Illinois 1986).
                                              6
